Citation Nr: 1630661	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-11 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected left knee chondromalacia patella, status post reconstruction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appellant is a Veteran who served on active duty from June 1981 to June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

Parenthetically, the Board observes that, in August 2015, the RO issued a rating decision that denied entitlement to service connection for depression, a right knee condition, groin condition, low back condition, and left lower extremity radiculopathy, all secondary to the service-connected left knee disability, as well as entitlement to TDIU.  Later that same month, the Veteran filed a notice of disagreement (NOD) as to the claims denied in the August 2015 rating decision.  To date, the RO has not issued a statement of the case (SOC) addressing those issues.  However, the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of the NOD and additional action is pending.  Thus, the Board will not take jurisdiction over those issues at this time.  

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran seeks an increased disability rating for his service-connected left knee disability.  He last underwent a VA examination in April 2013.  During the May 2015 Board hearing, the Veteran testified that his left knee disability has worsened in severity since the last VA examination, as he limps and has difficulty walking as a result of misalignment of the knee cap.  Based on the foregoing, the Board concludes that a new examination must be scheduled to assess the current severity of the Veteran's left knee disability.

During the hearing, the Veteran also testified that he receives all of his medical treatment at VA, including treatment for his left knee disability during the preceding year, but that he also received medical evaluations when he worked at Republic Steel.  The only VA treatment records associated with the evidentiary record are located on Virtual VA and are dated from April to May 2015, and it does not appear that the RO has attempted to obtain any records of evaluation or treatment from the Veteran's previous employer.  

On remand, the RO will be requested to obtain all relevant VA treatment records dated from October 2011 (to include the one year look back period prior to the date of receipt of the increased rating claim) to the present, as this evidence may contain information and evidence relevant to the increased rating claim on appeal.  The Veteran will also be given an opportunity to identify any healthcare providers or employers who have treated or evaluated his left knee disability since October 2011, after which all identified records will be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any non-VA (private) healthcare providers or employers who have treated or evaluated his service-connected left knee disability since October 2011.  After securing any necessary authorization from the Veteran, all identified treatment records are to be obtained.  Also obtain all relevant VA treatment records dated from October 2011 to the present.

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2. After completion of the above, afford the Veteran an appropriate VA examination (Disability Benefits Questionnaire) to determine the severity of his service-connected left knee disability.  The examiner should review the claims file.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.

The examiner should identify the nature and severity of all symptoms of the left knee disability, including any limitation of motion (with consideration of additional limitation due to pain in both active and passive motion, as well as in weight-bearing and non-weight-bearing status), instability, and the nature of any scars located around the left knee.  

The examiner should specifically address the Veteran's reported symptoms, including misalignment of his left knee cap, and identify the functional impairment caused thereby.  

The examiner also should comment on the overall functional impact the Veteran's service-connected left knee disability has on his daily activities and employment, as well as any additional functional limitation caused by pain, weakness, excess fatigability, and/or incoordination during flare-ups and/or with repetitive motion.  

All opinions expressed must be accompanied by supporting rationale.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




